   Case 2:20-cv-07123-GW-SK Document 21 Filed 10/02/20 Page 1 of 3 Page ID #:286


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-07123-GW (SKx)                                        Date      October 2, 2020
 Title             Octavio Gomez v. First Transit, Inc.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS (IN CHAMBERS):                         ORDER DENYING MOTION TO REMAND AND
                                                    STRIKING FIRST AMENDED COMPLAINT

       Octavio Gomez (“Plaintiff”) has filed a motion to remand in this case, set for hearing on October
8, 2020. In it, he asserts that two individuals, who he asserts are defendants and are citizens of
California, destroy the complete diversity of citizenship upon which First Transit, Inc. (“Defendant”)
removed this action to this Court from Los Angeles County Superior Court, and violate the no-local-
defendant rule. The Court finds that the motion can be resolved without further arguments (oral or
otherwise) from the parties. Therefore, pursuant to C.D. Cal. L.R. 7-15, the October 8, 2020 hearing on
the motion to remand is taken off-calendar. For the reasons stated herein, the motion is DENIED.

        The two individuals Plaintiff asserts are defendants in this action are not, in fact, defendants.
Plaintiff filed an amended complaint in state court to add the two individuals as defendants, but did so
after Defendant had already removed the case and gave notice to the state court of that removal. That
amendment was therefore a nullity. See 28 U.S.C. § 1446(d) (“Promptly after the filing of such notice
of removal of a civil action the defendant or defendants shall give written notice thereof to all adverse
parties and shall file a copy of the notice with the clerk of such State court, which shall effect the
removal and the State court shall proceed no further unless and until the case is remanded.”); Phillips &
Stevenson, RUTTER GROUP PRAC. GUIDE, FEDERAL CIV. PRO. BEFORE TRIAL (The Rutter
Group 2020) (“Phillips & Stevenson”), ¶¶ 2:3525-3527; see also Notice of Removal, Exh. E, Docket
No. 1, at pgs. 104-07 of 107 (Notice to State Court of Removal).

       Apparently, during the parties’ meet-and-confer-based discussions prior to Plaintiff filing his
motion to remand, Defendant advised Plaintiff of this problem and indicated that Plaintiff would first
need to seek leave to amend his Complaint here in this Court. Plaintiff did not do so prior to filing the
motion. Instead, on September 29, 2020, Plaintiff filed a First Amended Complaint (see Docket No. 16)
after Defendant had filed its Opposition to the motion, and he did so without seeking leave from the
                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 3
   Case 2:20-cv-07123-GW-SK Document 21 Filed 10/02/20 Page 2 of 3 Page ID #:287


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       2:20-cv-07123-GW (SKx)                                       Date      October 2, 2020
 Title          Octavio Gomez v. First Transit, Inc.

Court. Plaintiff was not allowed to file an amendment-as-of-right under the Federal Rules of Civil
Procedure, see Fed. R. Civ. P. 15(a)(1), and therefore was required to seek leave – as Defendant had
advised him – in order to be able to amend. Given that the Court did not give permission for Plaintiff to
file the FAC, it now strikes the FAC from the docket. If Plaintiff wishes to add the two individual
defendants to this action, he will have to properly move for permission to do so. See 28 U.S.C. §
1447(e); Fed. R. Civ. P. 15(a)(2); Newcombe v. Adolf Coors Co., 157 F.3d 686, 691 (9th Cir. 1998); see
also Phillips & Stevenson ¶¶ 2:3642-3651.

         Because the two individuals in question were not named as defendants at the time of removal,
their citizenship did not have to be taken into account in assessing the existence of complete diversity
(nor did Defendant have to satisfy the difficult “fraudulent joinder” standard in order to avoid
consideration of their citizenships). See 28 U.S.C. § 1441(b)(1) (“In determining whether a civil action
is removable on the basis of the jurisdiction under section 1332(a) of this title, the citizenship of
defendants sued under fictitious names shall be disregarded.”); Newcombe, 157 F.3d at 690 (concluding
that a district court was correct “in only considering the domicile of the named defendants” because “the
citizenship of defendants sued under fictitious names shall be disregarded for purposes of removal”); see
also Lincoln Prop. Co. v. Roche, 546 U.S. 81, 84 (2005) (“Defendants may remove an action on the
basis of diversity of citizenship if there is complete diversity between all named plaintiffs and all named
defendants, and no defendant is a citizen of the forum State. It is not incumbent on the named
defendants to negate the existence of a potential defendant whose presence in the action would destroy
diversity.”).1 In addition, because those individuals had not, by that time, been properly joined-and-
served as defendants, there was no no-local-defendant-rule violation under 28 U.S.C. § 1441(b)(2). See
Spencer v. U.S Dist. Ct. for N. Dist. of Cal. (Altec Indus., Inc.), 393 F.3d 867, 871 (9th Cir. 2004) (“The
forum defendant rule of 28 U.S.C. § 1441(b) is only applicable at the time a notice of removal is filed.”).
Even if they were properly joined-and-served at some point in time after removal (and, in light of the
impropriety of Plaintiff filing the FAC, they have not been), that obviously cannot create such a
violation at the time of removal.


         1
         Though there are a handful of district court decisions supporting the view – seemingly running
afoul of the plain-language of Section 1441(b)(1) – that “where a plaintiff’s complaint provides a
description of a fictitious defendant in such a way that his or her identity cannot reasonably be
questioned, the court should consider the citizenship of the fictitious defendant,” Marshall v. CSX
Transp. Co., Inc., 916 F.Supp. 1150, 1152 (M.D. Ala. 1995), this Court is not aware of the Ninth Circuit
– or even any published district court decision from within the Ninth Circuit – ever adopting this
position. Because it appears to conflict with the plain wording of Section 1441(b)(1), this Court does
not adopt that position whether or not Plaintiff’s allegations in his original Complaint would suffice
under that approach.
                                                                                               :
                                                           Initials of Preparer   JG
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                  Page 2 of 3
   Case 2:20-cv-07123-GW-SK Document 21 Filed 10/02/20 Page 3 of 3 Page ID #:288


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       2:20-cv-07123-GW (SKx)                                       Date      October 2, 2020
 Title          Octavio Gomez v. First Transit, Inc.

        There was complete diversity at the time of removal, and Plaintiff has not attempted to contest
that the minimum amount-in-controversy exists. As such, the Court denies the motion to remand. The
October 8, 2020, hearing date is vacated. See C.D. Cal. L.R. 7-15 (“The Court may dispense with oral
argument on any motion except where an oral hearing is required by statute, the F.R.Civ.P. or these
Local Rules.”). In addition, Docket Number 16, and the Summons issued thereon (Docket Numbers 18
and 19) are declared null-and-void.




                                                                                               :
                                                           Initials of Preparer   JG
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                  Page 3 of 3
